943 So. 2d 294 (2006)
Terrence MURPHY, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-2982.
District Court of Appeal of Florida, First District.
December 5, 2006.
*295 Terrence Murphy, pro se, Petitioner.
Charlie Crist, Attorney General, and Carrie R. McNair, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. Within 30 days, the circuit court shall rule on petitioner's motion to amend and amended motion for relief from judgment which were filed after the circuit court issued the final order denying mandamus relief.
BARFIELD, WEBSTER, and POLSTON, JJ., concur.